



Exhibit 10.6
Director Fee Arrangements
 
Effective October 1, 2018, each non-employee director of Capitol Federal
Financial, Inc. (the "Company") receives an annual retainer, paid monthly, of
$33,000 for his or her service on the board of directors of Capitol Federal
Savings Bank (the "Bank") and $33,000 for his or her service on the Company's
board of directors ($66,000 in total).  Previously, each non-employee director
of the Company received an annual retainer, paid monthly, of $30,000 for his or
her service on the board of directors of the Bank and $30,000 for his or her
service on the Company’s board of directors ($60,000 in total).
 
John B. Dicus, Chairman of the Board, President and Chief Executive
Officer is paid $12,000 by the Bank and $12,000 by the Company ($24,000 in
total) for his service as Chairman of the Bank and Company. 





